DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “jerk data” and “the jerk of the sports participants during the gameplay” but it is unclear what would constitute such data or what the jerk of a sport participant is.  It is a non-standard term and it is not explicitly defined in the specification.
Various dependent claims inherent this problem from their respective parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites: a method for evaluating an athlete, the method comprising: obtaining a location data for a plurality of sports participants, the location data indicating a location of the plurality of sports participants in a playground during a sport game; calculating a reference location for a specific participant based on the location data for other sports participants; generating a relative location data for the specific participant from the location data for the specific participant considering the reference location, the relative location data for the specific participant indicating a relative location of the specific participant respect to the reference location; generating a heatmap data for the specific participant for a relative location heatmap of the specific participant, the relative location heatmap reflecting a frequency of a spatial occupancy of the relative location of the specific participant during a gameplay thereof; and calculating a performance index for the specific participant from the heatmap data for the specific participant, wherein the performance index represents weight values of the heatmap data of the specific participant according to principal components of a plurality of heatmap data for a plurality of athletes playing a same sports with the specific participant. 
Claim 7 recites: a method for evaluating an athlete using a multi-heatmap analysis, the method comprising: obtaining a locational data indicating a location of a sports participant in a playground during a sport game; obtaining a dynamics data, wherein the dynamics data includes at least one of a velocity data, an acceleration data and a jerk data, each indicating a velocity, an acceleration and a jerk of the sports participants, respectively; generating a first heatmap data for a locational heatmap reflecting a frequency of a spatial occupancy of the location of the sports participant during a gameplay thereof; generating a second heatmap data for a dynamics heatmap reflecting a frequency distribution of one of the velocity, the acceleration and the jerk of the sports participants during the gameplay thereof, calculating a performance index from the first heatmap data and the second heatmap data, wherein the performance index includes a first performance index representing weight values of the first heatmap data of the sports participant according to first principal components of a plurality of first heatmap data for a plurality of athletes playing a same sports with the sports participant, and a second performance index representing weight values of the second heatmap data of the sports participant according to second principal components of a plurality of second heatmap data for the plurality of athletes; and evaluating the sports participant based on the performance index.
Claim 13 recites a method for evaluating an athlete, the method comprising: obtaining a locational data indicating a location of a sports participant in a playground during a sport game; obtaining a play-position information including a first position identifier indicating that the sports participant plays a first play-position and a second position identifier indicating that the sports participant plays a second play-position, the first play-position and the second play-position being different to each other; generating, based on a first portion of the locational data corresponding to the first position identifier, a first heatmap data for a first heatmap reflecting a frequency of a spatial occupancy of the location of the sports participant of playing the first play-position; generating, based on a second portion of the locational data corresponding to the second position identifier, a second heatmap data for a second heatmap reflecting a frequency of a spatial occupancy of the location of the sports participant of playing the second play- position; and generating an evaluation information for the sports participant, wherein the evaluation including a first performance index which is acquired from the first heatmap data and is labeled with the first play-position, and a second performance index which is acquired from the second heatmap data and is labeled with the second play-position. 
Claim 15 recites a method for analyzing performance of a sports participant, the method comprising:  receiving a GPS(GNSS) data from a target participant in a sports game, wherein the GPS data reflects a position of the target sports participant during the sports game, and wherein the GPS data includes a location data,  generating a location heatmap using the location data of the target sports participant, wherein the location heatmap including a first plurality of unit cells corresponding to a predetermined region of interest which is at least part of an entire region of playable area of the target sports participant during the target sports participant plays in the sports game, and wherein each of the first plurality of unit cells indicates a first intensity related to an amount of the location data in a first unit cell,  generating a velocity heatmap using a velocity data of the target sports participant, wherein the velocity heatmap including a second plurality of unit cells forming a two dimensional matrix of which axis are defined by 1)a first velocity element of a movement velocity the target player along a lengthwise direction of the predetermined region of interest, and 2) a second velocity element of the movement velocity along a widthwise direction of the predetermined region of interest and wherein each of the second plurality of unit cells indicates a second intensity related to an amount of a velocity data above a threshold, and  obtaining a feature matrix using a location eigen-map and a velocity eigen-map  based on the location heatmap and the velocity heatmap, wherein the location eigen-map is obtained from the location heatmaps and is configured to minimize a variance of location heatmaps comprising the location data of a plurality of sports participants, and wherein the velocity eigen-map is obtained from the velocity heatmaps and is configured to minimize a variance of velocity heatmaps comprising the velocity data of the plurality of sports participants.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.
The claimed steps of obtaining data and information, calculating reference locations, generating relative location data, heat maps, performance index, evaluation information or obtaining a feature matrix can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a scientist can analyze a data set and calculate reference locations, generate relative location data, heat maps, performance indices, and evaluation information or obtain a feature matrix by mentally performing the mathematic calculations required. 
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-5, 8-12 and 16-19 recite steps which are constraints on the calculations that can be performed in the mind.  Claims 6 and 14 recite additional data output that is well-understood, routine and previously known to the industry. Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-19 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is merely collecting information, analyzing it, and displaying certain results. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. 
When considered in combination, the additional elements do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by non-patent literature Moura, F. Santana, J., Vieira, N., Santiago, P. and Cunha, S.,  “Analysis of Soccer Players’ Positional Variability During the 2012 EUFA European Championship: A Case Study” Journal of Human Kinetics volume 47/2015 pp. 129-137, Copyright 2015, hereafter “Moura”)
[URL: https://www.academia.edu/26091972/Analysis_of_Soccer_Players_Positional_Variability_During_the_2012_UEFA_European_Championship_A_Case_Study].

Regarding claim 1, Moura discloses a method for evaluating an athlete, the method comprising: obtaining a location data for a plurality of sports participants, the location data indicating a location of the plurality of sports participants in a playground during a sport game (“The heat map figures of the players for each match were publically available on the UEFA official website (www.uefa.com) throughout the course of the competition. “ player’s heat map is a 2D shaded-surface plot that represents the locations on the pitch that the player “visited” most frequently. Usually, this information is obtained by video-based tracking methods that provide a player’s position as a function of time. On a heat map, the pitch locations the player covered most frequently are coloured red, whereas the locations never frequented by the player are coloured black (Figure 1)”, p. 9); 

calculating a reference location for a specific participant based on the location data for other sports participants; generating a relative location data for the specific participant from the location data for the specific participant considering the reference location, the relative location data for the specific participant indicating a relative location of the specific participant respect to the reference location; generating a heatmap data for the specific participant for a relative location heatmap of the specific participant, the relative location heatmap reflecting a frequency of a spatial occupancy of the relative location of the specific participant during a gameplay thereof (“Principal component analysis was applied to identify player position variability during the competition, using each player’s mean position on the pitch (see appendix). The data set consisted of one matrix for each player R(x(i), y(i)), where x(i) and y(i) represent the mean coordinates on the pitch during the match, with i=1,…,N, where N is the total number of matches (N = 6 for Spain and Italy and N = 5 for Germany and Portugal). We applied PCA to the covariance matrix of the R input data set, and the following variables were obtained: a) the principal components of the new coordinate system, the eigenvectors u and v, and b) the eigenvalues λ1 and λ2 corresponding to the total variability explained by each principal component. With these variables, a graphical representation was created for each player. Two orthogonal segments were centred on the mean position of each player for all matches (i.e., the mean values of R. The segments’ directions were driven by the eigenvectors of the PCA, and the length of each segment was defined as one standard deviation σ1 and σ2 around the mean, which was calculated by extracting the square root of each eigenvalue, λ1 and λ2. Figure 2 presents a graphical representation of the orthogonal segments for one player. Each small circle represents the player’s mean coordinates during each match”, p.9); 
and calculating a performance index for the specific participant from the heatmap data for the specific participant (“However, from players’ trajectories, it is also possible to analyse movement variability during matches. Such variability has been studied to understand the main factors and constraints that affect players’ actions. Considering the tactical behaviour of players, the variability of players’ trajectories can be viewed as an interesting indicator in characterising soccer players within their specific tactical zones (Couceiro et al., 2014). The study of individual movement variability can explain how players performance in complex and dynamic environments, such as soccer matches, can manage space and time as a function of specific constraints (Davids et al., 2005; Silva et al., 2014)”, p. 8; “Finally, to quantitatively analyse player position variability during the competition, three variables were registered: elliptical area (given by the expression “=π*σ1*σ2, which represents each player’s general variability, first component length σ1 and second component length σ2, which represent the amount of variability in the two directions that varied the most. Through descriptive analysis, the values of these variables obtained for each team and for each position group were expressed by the median and interquartile range calculated according to McGill et al. (1978)”, pp. 9-10), 

wherein the performance index represents weight values of the heatmap data of the specific participant according to principal components of a plurality of heatmap data for a plurality of athletes playing a same sports with the specific participant (“However, from players’ trajectories, it is also possible to analyse movement variability during matches. Such variability has been studied to understand the main factors and constraints that affect players’ actions. Considering the tactical behaviour of players, the variability of players’ trajectories can be viewed as an interesting indicator in characterising soccer players within their specific tactical zones (Couceiro et al., 2014). The study of individual movement variability can explain how players performance in complex and dynamic environments, such as soccer matches, can manage space and time as a function of specific constraints (Davids et al., 2005; Silva et al., 2014)”, p. 8; “Finally, to quantitatively analyse player position variability during the competition, three variables were registered: elliptical area (given by the expression “=π*σ1*σ2, which represents each player’s general variability, first component length σ1 and second component length σ2, which represent the amount of variability in the two directions that varied the most. Through descriptive analysis, the values of these variables obtained for each team and for each position group were expressed by the median and interquartile range calculated according to McGill et al. (1978)”, pp. 9-10).
Regarding claim 3, Moura discloses the reference location is an average location of a plurality of sports participants playing a same team with the specific participant (“To better comprehend the teams’ variability in a player position during the competition, Table 1 presents the median and the interquartile ranges of all variables for each team analysed and the values obtained for each player. The quantitative results confirm that Italy, which exhibited the largest elliptical areas and length values for the components, did in fact demonstrate the highest variability among all the teams analysed. Furthermore, Portugal, which exhibited the smallest elliptical areas and first and second segment lengths, demonstrated the lowest variability. Additionally, Figures 4, 5 and 6 present boxplots that represent players’ variability according to a playing position. The results show that the external midfielders and external defenders presented the greatest variability throughout the championship compared with that observed for the other positions, mainly due to the elliptical area and first component length (Figures 4 and 5, respectively)”, p. 10).
Regarding claim 4, Moura discloses the relative location data is obtained by multiplying a predetermined value to the location data for the specific participant (“In the algorithm employed, the red pixels were recognised using a filter to identify integers greater than 240 for the red array, lower than 35 for the blue array and lower than 10 for the green array (see appendix). After obtaining the 2D coordinates that represented the red pixels, we calculated the mean coordinate values that represented player positions in each match (indicated by a white asterisk in Figure 1). Finally, these mean coordinates were converted from pixels to metres based on the dimensions of a standard football pitch, i.e., 110 x 75 m”, p. 9).
Regarding claim 6, Moura discloses displaying the relative location heatmap; wherein the relative location heatmap has a visual indication which reflects an amount of the frequency of the spatial occupancy of the relative location of the specific participant during the gameplay (“Figure 3 presents the PCA results obtained for the players from Spain, Italy, Germany and Portugal during all EURO 2012 matches. The figure depicts each team’s organisation on the pitch during the competition, as well as all players’ positional variability. The largest individual elliptical areas and their orthogonal segments represent major changes to the teams’ organisational patterns”, p. 10).
Regarding claim 13, Moura discloses a method for evaluating an athlete, the method comprising: obtaining a locational data indicating a location of a sports participant in a playground during a sport game (“The heat map figures of the players for each match were publically available on the UEFA official website (www.uefa.com) throughout the course of the competition. “ player’s heat map is a 2D shaded-surface plot that represents the locations on the pitch that the player “visited” most frequently. Usually, this information is obtained by video-based tracking methods that provide a player’s position as a function of time. On a heat map, the pitch locations the player covered most frequently are coloured red, whereas the locations never frequented by the player are coloured black (Figure 1)”, p. 9); 

obtaining a play-position information including a first position identifier indicating that the sports participant plays a first play-position and a second position identifier indicating that the sports participant plays a second play-position, the first play-position and the second play-position being different to each other (“Finally, to quantitatively analyse player position variability during the competition, three variables were registered: elliptical area (given by the expression “=π*σ1*σ2, which represents each player’s general variability, first component length σ1 and second component length σ2, which represent the amount of variability in the two directions that varied the most. Through descriptive analysis, the values of these variables obtained for each team and for each position group were expressed by the median and interquartile range calculated according to McGill et al. (1978)”, pp. 9-10; “Additionally, Figures 4, 5 and 6 present boxplots that represent players’ variability according to a playing position. The results show that the external midfielders and external defenders presented the greatest variability throughout the championship compared with that observed for the other positions, mainly due to the elliptical area and first component length (Figures 4 and 5, respectively)”, p. 10); 

generating, based on a first portion of the locational data corresponding to the first position identifier, a first heatmap data for a first heatmap reflecting a frequency of a spatial occupancy of the location of the sports participant of playing the first play-position; generating, based on a second portion of the locational data corresponding to the second position identifier, a second heatmap data for a second heatmap reflecting a frequency of a spatial occupancy of the location of the sports participant of playing the second play- position (“Principal component analysis was applied to identify player position variability during the competition, using each player’s mean position on the pitch (see appendix). The data set consisted of one matrix for each player R(x(i), y(i)), where x(i) and y(i) represent the mean coordinates on the pitch during the match, with i=1,…,N, where N is the total number of matches (N = 6 for Spain and Italy and N = 5 for Germany and Portugal). We applied PCA to the covariance matrix of the R input data set, and the following variables were obtained: a) the principal components of the new coordinate system, the eigenvectors u and v, and b) the eigenvalues λ1 and λ2 corresponding to the total variability explained by each principal component. With these variables, a graphical representation was created for each player. Two orthogonal segments were centred on the mean position of each player for all matches (i.e., the mean values of R. The segments’ directions were driven by the eigenvectors of the PCA, and the length of each segment was defined as one standard deviation σ1 and σ2 around the mean, which was calculated by extracting the square root of each eigenvalue, λ1 and λ2. Figure 2 presents a graphical representation of the orthogonal segments for one player. Each small circle represents the player’s mean coordinates during each match”, p.9); 

and generating an evaluation information for the sports participant, wherein the evaluation including a first performance index which is acquired from the first heatmap data and is labeled with the first play-position, and a second performance index which is acquired from the second heatmap data and is labeled with the second play-position (“Finally, to quantitatively analyse player position variability during the competition, three variables were registered: elliptical area (given by the expression “=π*σ1*σ2, which represents each player’s general variability, first component length σ1 and second component length σ2, which represent the amount of variability in the two directions that varied the most. Through descriptive analysis, the values of these variables obtained for each team and for each position group were expressed by the median and interquartile range calculated according to McGill et al. (1978)”, pp. 9-10).
Regarding claim 13, Moura discloses receiving an message requesting a performance evaluation of the sports participant as a sports player of a target play-position, the target play-position being one of the first play- position and the second play-position; and  outputting an evaluation of the sports participant based on one of the first heatmap data and the second heatmap data, corresponding to the target play-position (“Additionally, Figures 4, 5 and 6 present boxplots that represent players’ variability according to a playing position. The results show that the external midfielders and external defenders presented the greatest variability throughout the championship compared with that observed for the other positions, mainly due to the elliptical area and first component length (Figures 4 and 5, respectively)”, p. 10).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715